OPINION
On March 2, 1999, the relator, Leonard Corbin, commenced this mandamus action against the respondent, the Court of Common Pleas, to compel the court to issue findings of fact and conclusions of law for postconviction relief petitions, which Mr. Corbin filed in the underlying cases, State of Ohio v. Leonard Corbin, Cuyahoga County Common Pleas Court Case Nos. CR-19578 and 19129. On April 7, 1999, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Mr. Corbin never filed a response. Attached to the dispositive motion were copies of certified, signed and file-stamped journal entries containing the requisite findings of fact and conclusions of law for Mr. Corbin's petitions. These attachments establish that the court has fulfilled its duty to issue the findings of fact and conclusions of law and that Mr. Corbin has received his requested relief, a resolution of his postconviction petitions.
Additionally, Mr. Corbin failed to support his complaint for mandamus with an affidavit specifying the details of the claims as required by Local Rule 45 (B) (1) (a).
Accordingly, the motion for summary judgment is granted, and this writ action is dismissed. Costs assessed against relator.
ANN DYKE, J., CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE.